SUPERIOR COURT

OF THE
STATE OF DELAWARE
E. SCOTT BRADLEY SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE CIRCLE, SUITE 2
GEORGETOWN, DE 19947
TELEPHONE (302) 856-5256
January 3, 2020
David Hume, IV, Esquire John P. Daniello, Esquire
Georgia C. Pham, Esquire Michael A. Capasso, Esquire
Department of Justice Office of the Public Defender
114 East Market Street 14 The Circle, 2" Floor
Georgetown, DE 19947 Georgetown, DE 19947

Re: State v. A. J. McMullen
Def. ID# 1810004048

Dear Counsel:
This is my decision after the bench trial of defendant A. J.
McMullen.
The Charges
The Defendant is charged with:
(1) Murder in the First Degree; and

(2) Possession of a Firearm During the Commission of a Felony.
These charges relate to the murder of Darrin Gibbs on November
16, 2016.

The Witnesses

1. Michelle Wolf - Wolf is a nurse who was driving to her home in
Millsboro when she saw Darrin lying on his stomach on West Monroe
Street. Wolf was the first known person on the scene and testified about
what she saw.

2. Stephen Schroeck - Schroeck is a Delaware correctional officer
who was on his way home and pulled up behind Wolf, who was stopped
in the roadway. Schroeck testified about what he saw.

3. Delaware State Police Detective Mark Csapo - Detective Csapo
is a detective in the homicide unit of the Delaware State Police.
Detective Csapo was the lead investigator and he testified about his
investigation.

4. Delaware State Police Officer Roger Cresto - Officer Cresto is a

crime scene investigator in the homicide unit of the Delaware State
Police. Officer Cresto testified about evidence that he recovered at the
scene and from Darrin’s autopsy.

5. Keshawn Gibbs - Keshawn Gibbs is also known as “Geek” or
“Geeker.” Keshawn Gibbs knew Darrin and Kenton Williams very well.
Keshawn Gibbs was Darrin’s first cousin and he had known Darrin his
whole life. Keshawn Gibbs grew up with Kenton Williams, attended
school with Kenton Williams, partied with Kenton Williams, and lived
in the same neighborhood as Kenton Williams. Keshawn Gibbs did not
know the Defendant well, testifying he had only met the Defendant one
time before Darrin’s murder. Keshawn Gibbs testified about a rumor
that Darrin, Kenton Williams and the Defendant had robbed a drug
dealer and a conversation he had with Kenton Williams and the
Defendant about it.

6. Ashley Donaway - Ashley Donaway was in a “friends with
benefits” relationship with Kenton Williams. Ashley Donaway testified
about the day of November 16, 2016, which included spending the

evening partying with Kenton Williams in a room at the Classic Motel in

3
Georgetown, Delaware, the three trips she took with Kenton Williams to
go to the Millsboro Village Apartments, and a trip she took the next day
to a motel in Seaford where she saw Kenton Williams and the
Defendant. The first trip to the Millsboro Village Apartments was to get
“Little Bro’s” clothes. The second trip to the Millsboro Village
Apartments was to get “Little Bro.” The third trip to the Millsboro
Village Apartments was to take Kenton Williams there so that he could
get a green box car. Ashley Donaway also testified about (1) seeing
Kenton Williams and “Little Bro” in a motel by the Arby’s in Seaford
the next day, (2) seeing Kenton Williams and “Little Bro” leave the
motel in a green box car and go to the Millsboro Village Apartments, (3)
driving herself from Seaford to the Millsboro Village Apartments, (4)
taking Kenton Williams back to the motel in Seaford and checking out,
(5) seeing Kenton Williams go to a residence and recover a duffle bag
from a shed, and (6) seeing the contents of the duffle bag. Ashley
Donaway did not know the Defendant and did not know who “Little

Bro” was, but she told Detective Csapo that “Little Bro” also went by

4
“South” and lived in the Millsboro Village Apartments with his
girlfriend who has a green car.

7. Mahifal Sinh-Surubha - Sinh-Surubha is an assistant manager at
the Classic Motel in Georgetown, Delaware. Sinh-Surubha had a
document showing that Ashley Donaway rented a room at the Classic
Motel on November 16, 2016.

8. Detective David Moyer - Officer Moyer is a Millsboro Police
Officer and he was the first police officer on the scene of Darrin’s
murder. Moyer testified about what he saw.

9. Billie Jo Elliott - Elliott is the property manager at the Millsboro
Village Apartments. Elliott testified about the video at the apartments.

10. Robert Legates - Officer Legates is a Millsboro Police Officer
who recovered the video for November 16, 2016 for the Millsboro
Village Apartments. Legates also testified about the layout of the nine
buildings in the apartment complex.

11. Kenton Williams - Kenton Williams is also known as

“Meatball.”” Kenton Williams and Darrin were friends who had known

5
each other for over 10 years. Kenton Williams and Darrin hung out
together and engaged in criminal acts together. Kenton Williams also
knew the Defendant and, according to the Defendant’s girlfriend, was
one of the Defendant’s few close friends in Delaware. Kenton Williams
testified (1) about he and the Defendant robbing a drug dealer named
“Cos,” (2) meeting with the Defendant and Keshawn Gibbs to discuss
the robbery, (3) spending the night with Ashley Donaway at the Classic
Motel on November 16, 2016, (4) the three trips he and Ashley

Donaway took to the Millsboro Village Apartments that night, (5) going
to the Millsboro Village Apartments on the third trip to get the
Defendant’s girlfriend’s green Scion and taking it back to the Classic
Motel, (6) taking the Defendant to the Super 8 Motel in Seaford the next
day and the Defendant throwing a black bag with a gun in it over the
side of a bridge, and (7) hiding and recovering the duffle bag and its
contents that he had gotten from the Defendant on the first trip that he
and Ashley Donoway made to the Millsboro Village Apartments.

Kenton Williams identified the three men leaving the Millsboro Village

6
Apartments at approximately 11:37 p.m. as Albert Green, Darrin and the
Defendant, and the two men returning to the Millsboro Village
Apartments at 11:55 p.m. as Albert Green and the Defendant. Kenton
Williams also testified that the Defendant told him that Albert Green was
with the Defendant when the Defendant murdered Darrin. Kenton
Williams also testified about admissions the Defendant made to him
regarding Darrin’s murder. These admissions included the Defendant
telling Kenton Williams that (1) “he”- meaning Darrin - “has gotta go,”
(2) that “I did it for the both of us,” and (3) that he dropped a bullet at
the scene of Darrin’s murder.

12. Albert Green - Green is known as “LT.” Green had known
Darrin for about a year and the Defendant for a couple of months.
Albert Green testified about the evening of November 16, 2016. Albert
Green testified that he, Darrin and the Defendant left the Millsboro
Village Apartments to go see Darrin’s people to buy drugs. They
walked in the direction of where Darrin was later found. Albert Green

broke off from Darrin and went to the Brandywine Apartments to buy

7
some weed. Albert Green came out of the Brandywine Apartments and
met up with the Defendant and went back to the Defendant’s girlfriend’s
apartment in the Millsboro Village Apartments. Albert Green identified
the men on the video at 11:37 p.m. as himself, Darrin and the Defendant,
and on the video at 11:55 p.m. as himself and the Defendant. Albert
Green denied being present when Darrin was murdered.

13. Terry Toomey - Toomey is an inmate at the Sussex
Correctional Institution. Toomey and the Defendant were cellmates for
two to three weeks in 2017. Toomey testified that the Defendant told
him that he shot “Gank” in the back of the head by the baseball field in
Millsboro.

14. Keith Collins - Officer Collins is in the evidence unit at the
Delaware State Police. Collins testified about taking a small black
handbag with a gun in it from a scuba diver who had just recovered it
from Williams Pond on June 7, 2018.

15. Joshua Riley - Officer Riley is a detective in the Delaware

State Police intelligence unit. Officer Riley is also a member of the

8
Delaware State Police scuba team. Officer Riley testified about finding
a black bag with a handgun in it in seven feet of water by a small bridge
over Williams Pond in Seaford.

16. Nick Leno - Officer Leno is a detective with the Delaware
State Police Forensic Firearm Services Unit. Officer Leno testified
about receiving the unfired bullet and fired shell casing recovered from
the scene, the fired bullet and fragments recovered from Darrin’s head,
and the black bag and handgun recovered from Williams Pond.

17. James Cadigan - Cadigan is a firearms and toolmark examiner
with the Delaware State Police Forensic Firearms Support Unit.
Cadigan testified that the fired shell casing recovered from the scene was
fired from the gun recovered from Williams Pond and that he could not
rule one way or the other whether the fired bullet recovered from
Darrin’s head was or was not fired from the gun.

18. Shernell Perry - Shernell Perry was the Defendant’s girlfriend.
The Defendant called her “Moca” or “Nell.” Shernell Perry had

exchanged letters with the Defendant for two and a half to three years

9
while he was incarcerated in North Carolina. Shernell Perry visited the
Defendant for nine to ten months while he was in North Carolina.
Eventually, the Defendant came to stay with Shernell Perry at the
Millsboro Village Apartments. Shernell Perry testified about (1) seeing
Darrin, Albert Green and the Defendant in the breezeway outside her
apartment on the evening of November 16, 2016, (2) having an argument
with the Defendant later that night about men hanging around her
apartment with the Defendant and the Defendant drinking and partying,
(3) the Defendant packing a black duffle bag with clothes to leave her
apartment, (4) Kenton Williams coming to pick up her green Scion to
take the Defendant away, (5) the Defendant telling her that “I killed
him,” and “I did it to that boy,” meaning Darrin, and (6) the Defendant
telling her that if Kenton Williams took the Defendant to North Carolina,
Kenton Williams would not be coming back. Shernell Perry also
testified about Kenton Williams sending his cousin over to her apartment

to recover stolen drugs.

10
19. Nicholas Potter - Potter is a correctional officer who lived in
Houston Acres, which is near where Darrin was killed. Potter testified
about a man named “JR,” who is James Lewis, telling him that the man
who got killed had stolen $500 from someone that morning who
threatened to kill him.

20. Katie Kilian - Kilian lived with Nicholas Potter and offered
similar testimony as Potter about what “JR” said.

21. Jennie Vershovsky, M.D. - Dr. Vershovsky performed the
autopsy on Darrin. Dr. Vershovsky did not testify. Instead, the parties
stipulated to the admission of her autopsy report into evidence.

The Scene

Darrin Gibbs, a 30-year-old male, was found by a motorist on her
way home from work lying on his stomach with his face to his side on
West Monroe Street near its intersection with Houston Street in
Millsboro, Sussex County, Delaware, at approximately 11:50 p.m. on
November 16, 2016. Darrin’s hands were still in his pockets and he

appeared to be dead from a gunshot wound to the back of his head. No

11
one else was around. The motorist called 911 and the police arrived
within minutes. Darrin was also known as “Gank” or “Gankster.”
Houston Acres and the Mill Chase Apartments are near the scene. The
Millsboro Village Apartments are .6 of a mile away. The Defendant
lived with his girlfriend, Shernell Perry, at the Millsboro Village
Apartments.
Items Recovered From the Scene

The police found at the scene (1) an unfired 9mm Hornaday bullet
located about 15 feet from Darrin; (2) a fired 9mm Hornaday shell
casing located in the grass just off the road about five feet from Darrin;
(3) a Gatorade plastic bottle located about 55 feet from Darrin; and (4) a
black cap with a hole in it located under Darrin’s face.

Forensic Tests

There was no DNA on the unfired bullet, fired shell casing and
Gatorade bottle. There were no fingerprints on the unfired bullet and
fired shell casing. There were fingerprints on the Gatorade bottle. They

did not match the Defendant, Albert Green or Kenton Williams.

12
nr

[he Autopsy

Jennie Vershovsky, M.D., an assistant medical examiner with the
Delaware Division of Forensic Science, conducted an autopsy on Darrin
and determined that the cause of his death was a gunshot would to the
back of his head and that the manner of his death was homicide.
Vershovsky determined that the direction of the bullet was from back to
front. Vershovsky located a deformed jacketed bullet and fragments of
metal and bullet jacket from Darrin’s head.

Items Recovered From the Autopsy

1. The bullet and fragments of metal and bullet jacket.

2. Darrin’s clothes and shoes, three empty white glycine baggies,
two empty blue glycine baggies, two empty clear baggies, a Dunkin
Donuts receipt, change, a lighter, a wrench, and a cleaning cloth for
eyeglasses.

The Video
The police obtained video of the exterior of the Millsboro Village

Apartments in Millsboro, Delaware, for November 16, 2016. Darrin

13
lived with his girlfriend, Deshonda Rickards, in the 800 building of the
Millsboro Village Apartments. There are nine buildings in the apartment
complex. The Defendant and his girlfriend lived in a building behind
the 800 building. Darrin arrived in a white car at his girlfriend’s
apartment at about 10:29 p.m. Instead of going into his girlfriend’s
apartment, Darrin walked around to the back of building 800. The video
shows three men in a breezeway outside of the area where Shernell Perry
lived. Shernell Perry testified that when she went to throw out a bucket
of mop water that night, she saw Darrin, Albert Green, and the
Defendant in the breezeway. At about 10:30 p.m. Darrin is seen going
into his girlfriend’s apartment. At approximately 11:37 p.m. the video
shows three men walking away from the apartment complex. There is a
man in white pants with another man walking next to him. A third man
is walking behind those two men. Albert Green identified himself as the
man in the white pants, Darrin as the man walking next to him, and the
Defendant as the man walking behind them. At approximately 11:55

p.m. a man in white pants and a man walking behind him are seen

14
returning to the apartment complex. Albert Green identified himself as
the man in the white pants and the Defendant as the man walking behind
him. Kenton Williams made the same identification of the men at both
times.
The Handgun

A Delaware State Police scuba diver found a black handgun in a
small black plastic bag with handles in the Williams Pond in Seaford,
Delaware, on June 7, 2018. The gun and black bag were found in seven
feet of water on the north side of the Tharp Road bridge that goes over
Williams Pond. The side of the bridge where the gun and black bag
were found is the smaller body of water. James Cadigan, a firearms and
toolmark examiner with the Delaware Forensic Firearms Services Unit,
examined the handgun, the fired shell casing found at the scene, and the
bullet and fragments removed from Darrin’s head. James Cadigan
identified the handgun as a 9mm luger caliber Hi-Point semi-automatic
pistol with a barrel rifled with nine lands and groves and a left twist.

Cadigan testified that this gun’s rifling is unique to this make of gun.

15
Cadigan testified that the fired shell casing was a 9 mm Hornady brand
cartridge. Cadigan testified that the bullet was from the .38 caliber
family, which includes a 9mm luger and was fired from a barrel rifled
with nine lands and groves with a left twist. Cadigan testified that (1)
the fired shell casing was fired in the handgun; and (2) he could not
determine if the bullet was fired or not fired from the handgun. There
were agreements in class characteristics but insufficient agreement in
individual characteristics to make a determination. The fragments were
of no value.

The Defendant’s Whereabouts Before and After Darrin Was Killed

Darrin was killed sometime between 11:37 p.m. and 11:50 p.m. on

November 16, 2016. That is established by the video from the Millsboro
Village Apartments and the motorist’s 911 call. Darrin is seen walking
with Albert Green and the Defendant away from the apartments at
approximately 11:37 p.m. The motorist’s call to 911 to report finding a

body in the road came in at approximately 11:50 p.m.

16
The Defendant’s whereabouts around the time of Darrin’s murder
are established by the video, Shernell Perry’s testimony, Albert Green’s
testimony, Kenton Williams’s testimony, the forensic gun evidence, and
the Defendant’s own statements. Ultimately, this evidence puts the
Defendant at the murder scene.

1. Shernell Perry testified that Darrin, Albert Green and the
Defendant were in the breezeway outside of her apartment. The video
puts this at around 10:30 p.m.

2. The video shows the Defendant, Darrin Gibbs and Albert Green
walking away from the Millsboro Village Apartments at 11:37 p.m. The
apartments are .6 of a mile from where Darrin was found dead.

3. Albert Green’s testimony puts the Defendant even closer to the
murder scene. Albert Green had known Darrin for about a year. Albert
Green had known the Defendant for a couple of months from being
around the Millsboro Village Apartments. The Defendant’s girlfriend,
Shernell Perry, lived at the Millsboro Village Apartments and Albert

Green lived a few doors down from her. Albert Green testified that he,

17
Darrin and the Defendant were waiting for a drug delivery. When the
drugs did not arrive, Albert Green testified that he, Darrin, and the
Defendant left the Millsboro Village Apartments at around 11:00 p.m. to
go see Darrin’s people to buy drugs. The three men walked in the
direction of the location where Darrin would be found dead. Before
getting there, Albert Green split off and went into the Brandywine
Apartments to buy some weed. Albert Green ultimately reconnected
with the Defendant, who was just walking and not talking on his phone.
Albert Green and the Defendant then went back to the Millsboro Village
Apartments and are seen on the video around 11:55 p.m. Albert Green
did not know that Darrin had been killed and was not worried by
Darrin’s absence because Darrin was going to see his people. Albert
Green denied being with the Defendant when Darrin was killed. In any
event, Albert Green’s testimony puts the Defendant even closer to the
murder scene.

4. Kenton Williams testified that, as he was driving the Defendant

from the Classic Motel in Georgetown to the Super 8 Motel in Seaford,

18
they went over a bridge and that the Defendant threw a black bag out of
the right side of the car. Kenton Williams testified that the Defendant
told him there was a gun in the black bag. This was on or about
November 17, 2016. Kenton Williams testified that they were driving
on Middleford Road and had taken the second right after the VF W and
were going towards the Wal-Mart when they went over the bridge.
Kenton Williams testified that the bridge was before the Wal-Mart. The
bridge is before the Wal-mart given the direction they were going. The
scuba diver found the black bag with a handgun in it on what would
have been the right side of the car Kenton Williams was driving. This
testimony puts the handgun in the Defendant’s possession.

5. The ballistic evidence puts the Defendant at the murder scene.
The police found a fired 9mm Hornaday shell casing at the scene. The
forensic examiner concluded that the fired shell casing that was found at
the scene was fired in the handgun found in Williams Pond. Kenton
Williams’ testimony ties the gun to the Defendant and the forensic

evidence ties the gun to the murder scene.

19
6. And lastly, one of the Defendant’s statements to Kenton
Williams puts the Defendant at the scene. Kenton Williams testified that
the Defendant told him that he dropped a bullet at the scene. The police
found an unfired 9mm bullet at the scene.

The Defendant’s Actions Post- Murder

What the Defendant did after Darrin was murdered is relevant
because during this time the Defendant admitted to Kenton Williams that
he killed Darrin and tried to dispose of the murder weapon. The
Defendant’s actions are established by the testimony of four people -
Shernell Perry, Ashley Donaway, Kenton Williams and Albert Green,
and the Defendant’s own statements.

Early Evening at the Classic Motel

On November 16, 2016, Ashley Donaway picked up Kenton
Williams in her car at the Old Landing Apartments and went to the
Classic Motel in Georgetown with plans to spend the night there.
Ashley Donaway and Kenton Williams planned to have sex, drink

alcohol and use drugs. Around 10 p.m., Ashley Donaway went to the

20
nearby McDonalds for food and a nearby liquor store for alcohol.
Ashley Donaway drove her car and was gone for 15 - 20 minutes.
Kenton Williams was taking a shower while she was gone and had no
car to leave the motel. Kenton Williams testified that Darrin texted
and/or called him for a ride while he was having sex with Ashley
Donaway. Kenton Williams never gave Darrin a ride. Kenton Williams
testified that at about 10 p.m. the Defendant called, panting, and said he
was on Union Street in Millsboro and needed Kenton Williams to come
get him. Union Street is near the Millsboro Village Apartments. The
Defendant then called back and said never mind according to Kenton
Williams. Ashley Donaway and Kenton Williams then described the
three trips they made from the Classic Motel in Georgetown to the
Millsboro Village Apartments.
The First Trip

Ashley Donaway and Kenton Williams went to the Royal Farms in

Georgetown. Kenton Williams testified that the Defendant called him

while he and Ashley Donaway were there and asked Kenton Williams to

21
come to the Millsboro Village Apartments. Kenton Williams told
Ashley Donaway that they had to go to the Millsboro Village
Apartments to get clothes that belonged to “Little Bro.” Ashley
Donaway did not know who “Little Bro” was. Ashley Donaway and
Kenton Williams then went to the Millsboro Village Apartments.
Kenton Williams testified that the Defendant gave him a red, blue and
yellow bag. Ashley Donaway was not in a position to see “Little Bro”
or the transfer of the bag. The transfer of the bag from the Defendant to
Kenton Williams was also touched on by the testimony of Shernell Perry
and Albert Green. Albert Green testified that after he and the Defendant
got back to the Millsboro Village Apartments, he saw the Defendant
give Kenton Williams a duffle bag. Shernell Perry testified that she and
the Defendant argued that night and the Defendant decided to leave the
apartment. According to Shernell Perry, the Defendant packed a black
duffle bag and left with it. Ashley Donaway saw Kenton Williams with
the duffle bag and both she and Kenton Williams testified that Kenton

Williams took it back to the Classic Motel. Kenton Williams testified he

22
did not look inside the bag. Kenton Williams testified that Tavon Baines
called him while he was at the Classic Motel and told him that Darrin

was dead.

The Second Trip

Kenton Williams testified that the Defendant asked him to come to
the Millsboro Village Apartments and get him. Shernell Perry testified
that she and the Defendant both called Kenton Williams to come pick up
the Defendant. Ashley Donaway and Kenton Williams went to the
Millsboro Village Apartments to the same spot as before and picked up
“Little Bro.” Ashley Donaway did not know who “Little Bro” was.
Kenton Williams testified that they picked up the Defendant. All three
went back to the Classic Motel. Kenton Williams and the Defendant
went into the bathroom. Kenton Williams testified that the Defendant
told him “he had to do it for the both of us.” Kenton Williams, who by
then knew that Darrin was dead, took this to mean that the Defendant

had killed Darrin.

23
The Third Trip

Kenton Williams told Ashley Donaway that they had to go to the
Millsboro Village Apartments again. They went and the Defendant
stayed behind at the Classic Motel. Kenton Williams picked up the
Defendant’s girlfriend’s car, a green Scion that was box shaped. Kenton
Williams drove the Scion back to the Classic Motel. Kenton Williams
testified that Ashley Donaway drove herself to the Classic Motel and
then left. Ashley Donaway testified that she went to her mom’s house.
Shernell Perry testified that Kenton Williams did come to her apartment
that night and get the keys to her green Scion. Shernell Perry testified
she did not get her car back until the next day. In any event, Kenton
Williams and the Defendant were at the Classic Motel as November 16,
2016 turned to November 17, 2016.

The Trip to Seaford

On November 17, 2016, according to Kenton Williams, he and the

Defendant went to the Super 8 Motel in Seaford. Kenton Williams was

driving the Scion. The Defendant was in the passenger seat. On the

24
way, they stopped and put the duffle bag in a shed on what used to be
Kenton Williams’ grandmother’s property on Middleford Road. Kenton
Williams and the Defendant then drove over the bridge at Williams Pond
where the Defendant threw a black bag off the bridge. Kenton Williams
testified that the Defendant told him there was a gun in the black bag.
The Defendant threw the black bag out of the passenger side of the car.
Kenton Williams testified that the Defendant also told him he dropped a
shell at the scene and that Albert Green was also at the scene. Kenton
Williams got to the Super 8 Motel in Seaford around noon to | p.m.
Ashley Donaway testified that she met Kenton Williams and the
Defendant in a motel by Arby’s in Seaford on November 17, 2016.
Ashley Donaway testified that the three left and went back to the
Millsboro Village Apartments. Ashley Donaway was in her car. Kenton
Williams and the Defendant were in the green Scion. The Defendant
parked the car and disappeared according to Ashley Donaway. Ashley
Donaway and Kenton Williams then went back to the Super 8 Motel in

Seaford in her car and checked out. Ashley Donaway and Kenton

25
Williams went to a nearby residence. Kenton Williams went to the shed
and came back with the duffle bag. There was an automatic rifle type
gun in it, a banana bullet clip, and clothes. Ashley Donaway took
Kenton Williams to the Millsboro Village Apartments and dropped him
off and then left. Kenton Williams testified he threw the clothes out of
the duffle bag and gave it back to the Defendant. The Defendant and
Kenton Williams went to the Millsboro Police Department together and
were interviewed separately by Detective Csapo on November 17, 2016.
The Defendant acknowledged during his interview that he knew Darrin
and had seen him on November 16, 2016, but that it was in the morning
and no later than noon. Ashley Donaway did not know “Little Bro,” but
she told the police that “Little Bro” also went by “South” and that he
lived in the Millsboro Village Apartments with a girlfriend who has a
green car. The assistant manager of the Classic Motel provided a
document showing that Ashley Donaway had rented and checked into
Room 230K 12 at 6:26 p.m. on November 16, 2016 and checked out on

November 17, 2016. As I indicated before, the Defendant’s travels after

26
the murder of Darrin are important because during this time he admitted
to Kenton Williams that he had murdered Darrin and tried to dispose of a
handgun.
Motive

The State theorizes that the Defendant killed Darrin to prevent
Darrin from talking about a robbery committed by the Defendant and
Kenton Williams against a drug dealer. Two witnesses - Kenton
Williams and Keshawn Gibbs - offered testimony to support this theory.

Keshawn Gibbs

Keshawn Gibbs is known as “Geek” or “Geeker.” Keshawn Gibbs
knows both Darrin and Kenton Williams. Keshawn Gibbs testified he
had only met the Defendant once at the Millsboro Village Apartments.
At trial, Keshawn Gibbs’s testimony on the robbery committed by
Kenton Williams and the Defendant was unclear. Keshawn Gibbs had
heard a rumor that Kenton Williams and the Defendant had committed a
robbery. Darrin’s name had come up in the rumor. Keshawn Gibbs

talked to Darrin and Kenton Williams about it a few days before

27
Darrin’s murder. Keshawn Gibbs testified the conversation took place at
the Old Landing Apartments. Kenton Williams said to Keshawn Gibbs
that Darrin was not involved. Kenton Williams did not say to Keshawn
Gibbs who was involved. Deshawn Gibbs did not think that the
Defendant was present. Keshawn Gibb’s testimony was different from
what he had previously told Detective Csapo. Detective Csapo testified
pursuant to 11 Del. C. § 3507 that Deshawn Gibbs told him that he had a
conversation earlier in the day on November 16, 2016 with Kenton
Williams and the Defendant about Darrin being involved in a robbery.
Darrin had apparently told Keshawn Gibbs that he was not involved and
was going to tell the drug dealer that was robbed who was involved - the
Defendant and Kenton Williams.

Kenton Williams

Kenton Williams testified that he and the Defendant had robbed a
drug dealer named “Cos” of drugs and money and split the proceeds.
Kenton Williams testified that on November 16, 2016, around 3:00 p.m.,

at the Old Landing Apartments, he had a conversation about the robbery

28
with the Defendant and Keshawn Gibbs. Keshawn Gibbs said that
Darrin was going to say that the Defendant and Kenton Williams
committed the robbery. The Defendant told Kenton Williams that “he
has gotta go.” The “he” was Darrin. Kenton Williams testified that he
tried to talk the Defendant out of killing Darrin. Kenton Williams told
the Defendant that Darrin was his friend and that he could talk to him
and handle it. Kenton Williams did not warn or do anything to protect
Darrin. Kenton Williams testified that the day after Darrin was killed
the stolen drugs were returned to Garron Wescott. Apparently, the drugs
belonged to “Cos,” but were actually taken from Garron Wescott.
Shernell Perry’s testimony touched on this. Shernell Perry testified that
Kenton Williams sent his cousin to her apartment to recover stolen
drugs.
Admissions
The Defendant made a number of admissions.
I. “He has gotta go.” The Defendant made this statement to

Kenton Williams after the meeting with the Defendant, Keshawn Gibbs

29
and Kenton Williams to discuss the roberry.

2. “He had to do it for the both of us.” The Defendant made this
statement to Kenton Williams in the bathroom of a room at the Classic
Motel after Darrin had been murdered.

3. The Defendant told Kenton Williams that he dropped a bullet at
the scene. This puts the Defendant at the murder scene.

4. The Defendant told Kenton Williams that Albert Green was at
the murder scene. This puts the Defendant at the murder scene.

5. The Defendant told Kenton Williams that there was a gun in the
black bag that the Defendant threw off the bridge. This puts the gun in
the Defendant’s possession.

6. The Defendant told Shernell Perry that “I killed him” and “I did
it to that boy.”

7. The Defendant told Shernell Perry that if Kenton Williams took
him to North Carolina he (Kenton Williams) would not be coming back.

Shernell Perry took this to mean that the Defendant would harm Kenton

30
Williams. Kenton Williams knew that the Defendant had murdered
Darrin.
Time

The Defendant had enough time to commit the murder of Darrin.
The relevant time-frame is 11:37 p.m. to 11:55 p.m. on November 16,
2016. Darrin, Albert Green and the Defendant left the Millsboro Village
Apartments on foot at 11:37 p.m. Albert Green and the Defendant
returned to the Millsboro Village Apartments on foot at 11:55 p.m.
Darrin Gibbs was murdered between 11:37 p.m. and 11:50 p.m. The
Millsboro Village Apartments are .6 of a mile from the place where
Darrin was murdered. That distance can be walked in ten minutes and
jogged in four to five minutes. Detective Csapo offered testimony to
establish the distance and walking and jogging times. That gave the
Defendant enough time to walk with Darrin from the Millsboro Village
Apartments to the scene, shoot Darrin in the back of the head, and then

jog back to the Millsboro Village Apartments by 11:55 p.m.

31
The State’s Case in a Nutshell

The Defendant, Darrin and Albert Green left the Millsboro Village
Apartments on foot at 11:37 p.m. on November 16, 2016. The
Defendant and Darrin walked to West Monroe Street where the
Defendant shot Darrin in the back of his head with a 9mm handgun. The
Defendant shot Darrin to keep him from talking about a robbery
involving the Defendant. The Defendant and Albert Green then returned
on foot to the Millsboro Village Apartments at around 11:55 p.m.
Kenton Williams and Ashley Donaway left the Classic Motel in
Georgetown and went to the Millsboro Village Apartments and picked
up the Defendant and took him back to the Classic Motel. Kenton
Williams and Ashley Donaway then went to the Millsboro Village
Apartments. Kenton Williams got the Defendant’s girlfriend’s car, a
green Scion, and drove it back to the Classic Motel. Ashley Donaway
then went to her Mom’s house in her car, leaving Kenton Williams and
the Defendant at the Classic Motel for the night. The next day, Kenton

Williams drove the Defendant to the Super 8 Motel in Seaford. On the

32
way, as they were crossing a bridge, the Defendant threw out a black
plastic bag containing the handgun the Defendant likely used to kill
Darrin. Ashley drove over to the Super 8 Motel that day in her car. All
three then went to the Millsboro Village Apartments. Ashley Donaway
drove her car. Kenton Williams and the Defendant went in the green
Scion. The Defendant parked the green Scion and disappeared. Ashley
Donaway and Kenton Williams went back to the Super 8 Motel and
checked out and eventually returned to the Millsboro Village
Apartments. The Defendant and Kenton Williams then went to the
Millsboro Police Department together and were interviewed separately
by Detective Csapo on November 17, 2016.
The Defense

The Defendant, of course, has no burden of proof. However, the
Defendant’s attorneys did challenge the State’s case, primarily by
attacking the credibility of the State’s key witnesses - Shernell Perry and
Kenton Williams, - and suggesting that Albert Green and/or Kenton

Williams may have actually murdered Darrin. The Defendant’s

33
attorneys also argued that Darrin had been involved in a number of
violent incidents and that persons other than the Defendant might have
murdered Darrin.

1. The Testimony of Kenton Williams and Shernell Perry

The testimony of Kenton Williams and Shernell Perry is important
to the State’s case. Thus, their credibility is at issue. There are certainly
issues regarding their credibility. Both spoke to the police a number of
times before ultimately telling the police what would be their trial
testimony. Both had convictions involving crimes of dishonesty. Both
received benefits from the State in exchange for their testimony.

Nevertheless, I found them both to be credible witnesses for a
number of reasons. Both were close to the Defendant and had no reason
to want to harm him. Shernell Perry was the Defendant’s girlfriend.
Shernell Perry had corresponded with the Defendant while he was in
North Carolina. Ultimately, Shernell Perry brought the Defendant to
Delaware and let him live with her at her apartment. Shernell Perry was

also a very reluctant witness against the Defendant. At trial her

34
testimony was much less clear than the recorded statement she had given
to Detective Csapo before trial. Shernell Perry obviously did not want
her testimony to harm the Defendant any more than necessary. I believe
the only reason that Shernell Perry even came forward is because of her
sister’s murder. The murder had never been solved and that troubled
Shernell Perry and Shernell Perry’s mother. I do not think Shernell
Perry wanted Darrin’s relatives to live with the pain that she and her
mother have lived with over the unsolved murder of Shernell Perry’s
sister.

Kenton Williams was, according to Shernell Perry, one of the
Defendant’s few close friends in Delaware. Kenton Williams and the
Defendant had committed at least one crime together. As a friend,
Kenton Williams had no reason to want to harm the Defendant. Kenton
Williams also helped the Defendant dispose of evidence after Darrin’s
murder. Kenton Williams was afraid of the Defendant because of the

Defendant’s violent past, as well as the Defendant’s murder of Darrin. I

35
think Kenton Williams only came forward once he was satisfied that the
Defendant was no longer a threat to him.

And lastly, the testimony of Shernell Perry and Kenton Williams is
consistent with each other and the testimony of other witnesses and the
forensic evidence. I note the following in this regard:

1. Shernell Perry, Kenton Williams and Ashley Donaway all
testified about the duffle bag and Kenton Williams picking up the
Defendant at the Millsboro Village Apartments. Albert Green also
testified about seeing Kenton Williams get a duffle bag from the
Defendant. Shernell Perry, Kenton Williams and Ashley Donaway all
testified about Kenton Williams picking up Shernell Perry’s car.

2. Shernell Perry and Kenton Williams both testified about the
return of drugs.

3. Kenton Williams testified about an unfired bullet left at the
scene by the Defendant and a gun thrown off the bridge by the
Defendant. The police found an unfired bullet at the scene and a gun in

the water by the bridge where the Defendant threw the gun.

36
4, Ashley Donaway and Kenton Williams testified about all the
trips to the Millsboro Village Apartments with Kenton Williams and
being with the Defendant and Kenton Williams at the Classic Motel and
the motel in Seaford.

5. Keshawn Gibbs and Kenton Williams both testified about the
rumored robbery of drugs involving the Defendant and Kenton
Williams.

6. Shernell Perry and Kenton Williams both testified about
admissions made by the Defendant regarding Darrin’s murder.

7. Ashley Donaway and Kenton Williams both testified about
recovering the duffle bag.

Quite simply, the testimony by Kenton Williams and Shernell
Perry fits into the overall story. Moreover, Albert Green, Keshawn
Gibbs, Shernell Perry and Ashley Donaway had no reason to wish harm
to the Defendant.

2. Albert Green and Kenton Williams as Murder Suspects

Albert Green certainly had the opportunity to kill Darrin. Albert

37
Green was with Darrin and the Defendant at 11:37 p.m. The Defendant
told Kenton Williams that Albert Green was at the murder scene.
However, the Defendant did not tell Kenton Williams that Albert Green
killed Darrin. Instead, the Defendant told Kenton Williams that he killed
Darrin. Moreover, Albert Green, unlike the Defendant, had no motive to
kill Darrin and no evidence links Albert Green to Darrin’s murder.
Kenton Williams had a motive to murder Darrin, but no opportunity.
Kenton Williams may well have wanted Darrin to keep quiet about the
robbery of “Cos” committed by Kenton Williams and the Defendant.
However, Kenton Williams has an excellent alibi. Kenton Williams was
with Ashley Donoway at the time of Darrin’s murder.

3. Darrin Gibbs

Darrin Gibbs was 30 years old when he died. Darrin Gibbs did not
lead an uneventful life. Darrin Gibbs had been shot some years before
he was murdered. Darrin Gibbs was involved in criminal activity that
involved drugs, thefts and physical altercations. Some of those incidents

happened shortly before Darrin Gibbs was killed. The police

38
investigated them. There was no evidence that any of those involved
had murdered Darrin Gibbs.
Conclusion

I conclude beyond a reasonable doubt that the Defendant is guilty
of Murder in the First Degree and Possession of a Firearm During the
Commission ofa Felony. I rely on the evidence I have previously
discussed and make the following specific findings:

1. Darrin was murdered between 11:37 p.m. and 11:50 p.m. on
November 16, 2016. This is established by the video from the Millsboro
Village Apartments, the motorist’s 911 call, and the autopsy results.
Darrin is seen on the video alive and walking with Albert Green and the
Defendant away from the Millsboro Village Apartments at 11:37 p.m.
Albert Green and Kenton Williams testified that it was Darrin in the
video. The motorist called 911 at 11:50 p.m. to report a dead person on
West Monroe Street near its intersection with Houston Street. The dead

person was Darrin. Dr. Vershovsky concluded that Darrin’s cause of

39
death was a gunshot to the back of his head and that the manner of death
was homicide.

2. The Defendant was with Darrin from 11:37 p.m. until Darrin
died sometime before 11:50 p.m. This is established by the video, the
testimony of Albert Green and Kenton Williams, and the forensic
evidence. The video shows the Defendant with Darrin and Albert Green
walking away from the Millsboro Village Apartments at 11:37 p.m.
Albert Green’s testimony puts the Defendant closer to the scene of
Darrin’s murder. Albert Green testified he walked with the Defendant
and Darrin until he split off to buy some weed at the Brandywine
Apartments. The Brandywine Apartments are near the murder scene.
The police recovered an unfired bullet and a fired shell casing at the
murder scene. Kenton Williams testified that the Defendant told him
that he dropped a bullet at the scene. Kenton Williams testified that the
Defendant told him that Albert Green was at the scene. The unfired
bullet and the Defendant’s statement about Albert Green put the

Defendant at the scene. Kenton Williams testified that the Defendant

40
threw a gun in Williams Pond. The police recovered a handgun from
Williams Pond and a firearm expert concluded that the fired shell casing
found at the scene was fired in the handgun. This evidence puts the
Defendant at the scene and the gun in his possession. And lastly, the
Defendant is seen on the video at 11:55 p.m. returning with Albert Green
to the Millsboro Village Apartments without Darrin.

3. The Defendant had a motive to kill Darrin. This was based on
the testimony of Keshawn Gibbs and Kenton Williams. Kenton
Williams testified that he and the Defendant stole drugs from “Cos.”
Keshawn Gibbs testified about hearing a rumor to that effect which also
involved Darrin. Kenton Williams and Keshawn Gibbs both testified
about a meeting shortly before Darrin was killed with the Defendant
where it was disclosed that Darrin was going to tell the robbery victim
who actually committed the robbery. After the robbery, the Defendant
told Kenton Williams that “he has gotta go.” The “he” was Darrin. I
considered the robbery only as evidence of motive and for no other

purpose.

4]
4. The Defendant admitted to Shernell Perry and Kenton Williams
that he killed Darrin. Kenton Williams testified that in the bathroom of
the Classic Motel the Defendant told him that “he had to do it for the
both of us.” The Defendant told Shernell Perry that “I killed him” and “T
did it to that boy.” The context makes it clear that the Defendant was
talking about Darrin. I have not relied on the testimony of Terry
Toomey. Toomey is a jailhouse snitch. Although some of his testimony
sounded credible, I was not comfortable relying on it.

5. The Defendant had enough time to murder Darrin near the
intersection of West Monroe Street and Houston Street and return to the
Millsboro Village Apartments by 11:55 p.m. This was based on the
testimony of Detective Csapo. Detective Csapo testified that the
Millsboro Village Apartments are .6 of a mile from the murder scene and
that he walked the distance in 10 minutes and jogged it in four to five
minutes. Thus, the Defendant had enough time to walk with Darrin from

the Millsboro Village Apartments at 11:37 p.m. and to the murder scene,

42
shoot Darrin, and then jog back to the Millsboro Village Apartments by
11:55 p.m.

6. The Defendant was charged with Murder in the First Degree.
This has two elements. One, the killing of Darrin. Two, that the killing
was done intentionally. Based on what I have discussed before, I
conclude that the Defendant killed Darrin. The Defendant had a motive
to kill Darrin. The Defendant wanted to keep Darrin quiet about the
robbery. The Defendant had an opportunity to kill Darrin. The
Defendant was at the murder scene. Lastly, the Defendant admitted to
killing Darrin. I conclude the intent requirement is satisfied by the fact
that the Defendant shot Darrin in the back of his head. If you shoot
someone in the back of the head with a high-powered handgun, then the
only conclusion that can be drawn is that you intended to kill them.

7. The Defendant was also charged with Possession of a Firearm
During the Commission of a Felony. Murder in the First Degree is a
felony. Darrin was killed by a bullet fired from a handgun. I have

already found that it was the Defendant who murdered Darrin. Given

43
that I have found that Darrin was killed by a gunshot to his head and that
it was the Defendant who murdered Darrin, the only logical conclusion -
and finding - is that it was the Defendant who possessed the handgun
that fired the bullet that killed Darrin. Thus, all the requirements - a
felony, a firearm, and possession of that firearm - are met. I have also
denied, for obvious reasons, the Defendant’s Motion for Judgment of
Acquittal. The evidence at the close of the State’s case certainly
supported the finding that a reasonable fact finder could find the
Defendant guilty of Murder in the First Degree and Possession of a
Firearm During the Commission of a Felony.
IT IS SO ORDERED.
Very truly yours,
fv
E. Scott Bradley

ESB:tll

cc: Prothonotary’s Office

44